Except that the decided cases appear to hold otherwise, and I am bound by them unless and until they are overruled, I would be compelled to conclude that the affidavit in this case states that McMullen, at the time of the former contest of the will, was a non-resident of Mississippi. It borders on the absurd, in my judgment, to say an affidavit does not say a party is a non-resident of this State when it does state the party is a resident of Sherman, Texas, and that Sherman is his post office address. That is the same as concluding that an affidavit fails to state the party is a non-resident of Mississippi, although it says he is a resident of London, England, and his postoffice address is No. 10 Downing Street. He could not be a resident of both places at one and the same time for the purpose of service of process.